DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Porter et al. (Effect of tidal resuspension on benthic-pelagic coupling in an experimental ecosystem study, 2010) in view of Swader et al. (US 2012/0147696). Regarding claim 1, Porter discloses a resuspension system comprising a vessel ("R tank") having a predetermined volume of water contained .  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (Effect of tidal resuspension on benthic-pelagic coupling in an experimental ecosystem study, 2010) in view of Swader et al. (US 2012/0147696) and further in view of Millan et al. (US 6,886,974). Porter does not expressly state that the plate has apertures and an adjacent silicone flap. Millan teaches providing a plate with apertures (114) and an adjacent flexible flap (120).  It would have been obvious to one of ordinary skill in the art to have utilized the teachings of Millan to improve mixing.  
Claims 1-13 and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over  Porter et al. (Effect of tidal resuspension on benthic-pelagic coupling in an experimental ecosystem study, 2010) in view of Porter (Mesocosm Experiments To Study Benthic-Pelagic Coupling in Shallow
Waters: Effects of Resuspension) and Swader et al. (US 2012/0147696). Regarding claim 1, Porter et al. discloses a resuspension system comprising a vessel ("R tank") having a predetermined volume of water contained in the vessel and a layer of sediment in a lower portion of the vessel, the layer of sediment having a predetermined depth (see pages 35-37); and a resuspension paddle disposed in the vessel configured to move in a pattern to produce water column mixing, an energy dispersion rate, and shear forces relative to the layer of sediment, the resuspension paddle having a plate disposed on a lower edge of the resuspension paddle and a flap disposed adjacent to the paddle (see Fig. 1).  However, threading an interior section of a shaft of the paddle is not disclosed.  The second Porter reference is cited especially for the color photo of the “STURM Paddle” on the second slide.  This photo discloses or suggest an upper shaft section being axially inserted into a lower coupling of the paddle, which would have suggested a threaded connection to one of ordinary skill in the art.  Swader also teaches threading interior sections (at 41a, 45 and 48) of a shaft of a paddle to permit axial adjustment.  It would have been obvious to one of ordinary skill in the art to have threaded an interior section of a shaft of Porter in a manner that permits axial adjustment, as taught by Swader (see [0037] and [0038]).   Regarding claims 2-5, 21-25, 27 and 28, what occurs during a process is not germane to the claimed structure. Regarding claim 6, the discussion on pages 35 and 36 of turning the resuspension paddle on and off would have suggested a motor to one of ordinary skill in the art. The discussion on pages 37 and 38 of optical backscatter turbidity sensors, data processing and output would have suggested the limitations of claims 7-11 to one of ordinary skill in the art. Regarding claims 12, 13 and 15-18, see pages 35 and 36 concerning vessel size, water volume, sediment area, paddle size and shape. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) concerning the obviousness of selecting a size. Regarding claim 19, the 
Response to Arguments
Applicant correctly points out that the 2010 Porter reference does not discloses threads; however, additional evidence concerning thread is cited in this office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774